Case 3:20-cv-00993-JLS-BLM Document 59-2 Filed 04/12/21 PageID.1075 Page 1 of 6




                    EXHIBIT A
Case 3:20-cv-00993-JLS-BLM Document 59-2 Filed 04/12/21 PageID.1076 Page 2 of 6




 MOLLY M. SHIRER, ESQ. (SBN 325978)
 Molly.shirer@parlatorelawgroup.com
 PARLATORE LAW GROUP, LLP
 2305 Historic Decatur Road, Suite 100
 San Diego, CA 92106
 (212) 603-9918

 TIMOTHY C. PARLATORE, ESQ.
 Pro Hac Vice
 NY Bar No. 4679429; NJ Bar No. 056852015
 Timothy.parlatore@parlatorelawgroup.com
 MARYAM N. HADDEN, ESQ.
 Pro Hac Vice
 NY Bar No. 2735488; NJ Bar No. 327662020
 Maryam.hadden@parlatorelawgroup.com
 PARLATORE LAW GROUP
 One World Trade Center, Suite 8500
 New York, NY 10007
 (212) 603-9918
 Attorneys for Plaintiff, Edward R. Gallagher

                   UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF CALIFORNIA


   EDWARD R. GALLAGHER,                 Case No.:3:20-cv-0993-JLS-BLM
                    Plaintiff,
             v.                         PLAINTIFF’S INITIAL DISCLOSURES


   DAVID PHILLIPS and                   Judge: Hon. Janis L. Sammartino
   KENNETH JOHN                         Magistrate: Hon. Barbara L. Major
   BRAITHWAITE, in his official
   capacity as Secretary of the Navy,
                    Defendants.
Case 3:20-cv-00993-JLS-BLM Document 59-2 Filed 04/12/21 PageID.1077 Page 3 of 6



                    PLAINTIFF’S INITIAL DISCLOSURES


               Pursuant to Federal Rule of Civil Procedure 26(a)(1), Plaintiff

 makes the following initial disclosures based on the information reasonably

 available as of this date.
           1. Rule 26(a)(1)(A)(i)

               The following individuals are likely to have discoverable information that

 Plaintiff may use to support his claims, unless the use would be solely for impeachment.

                    Name                         Subject(s) of the Information



  Edward R. Gallagher                       Matters surrounding the court martial
                                            proceedings and their aftermath, as
                                            well as information regarding damages
  Andrea Gallagher                          Matters regarding the court martial
                                            proceedings, their aftermath, and
                                            information regarding damages
  David Philipps                            Matters regarding the court martial
                                            proceedings, unlawful leaks of
                                            documents and information by the
                                            Navy, the sources (or lack thereof) that
                                            he based his false statements on, and
                                            whether he lied to the New York
                                            Times to bypass fact-checking.
  Current and former members of the         Matters regarding unlawful leaks of
  Office of the Judge Advocate General information protected under the
  and Region Legal Services Office          Privacy Act and a judicial Protective
  Southwest, including, but not limited to: Order.
  Christopher Czaplak, Meg Larrea, Gary
  Sharp, Patty Babb, and Conner
  McMahon
Case 3:20-cv-00993-JLS-BLM Document 59-2 Filed 04/12/21 PageID.1078 Page 4 of 6




  Current and former members of Naval         Matters regarding unlawful leaks of
  Special Warfare Command and Naval           information protected under the
  Special Warfare Group 1, including, but     Privacy Act and a judicial Protective
  not limited to: Collin Green, Matthew       Order.
  Rosenbloom, Keleigh Anderson,
  Tamara Lawrence, and Joshua Vriens
  Current and former members of Naval         Matters regarding unlawful leaks of
  Criminal Investigative Service including,   information protected under the
  but not limited to: Melanie Otto and        Privacy Act and a judicial Protective
  Joseph Warpinski,                           Order.



          2. Rule 26(a)(1)(A)(ii)

                    The following documents, electronically stored information, and

 tangible things are in the possession, custody, or control of Plaintiff and may be used

 to support his claims:

                  Category                                     Location

  Threatening email/text/social               Personal records of Plaintiff; to be
  media messages received by                  obtained through undersigned counsel
  Plaintiff and members of his family


  E-mail correspondence between                Undersigned counsel
  trial counsel for Gallagher and
  Defendant Phillips and/or members
  of the NY Times staff




              Plaintiff may also rely upon any information that may be identified by

 Defendant Philipps or the Federal Defendant in their discovery responses.
Case 3:20-cv-00993-JLS-BLM Document 59-2 Filed 04/12/21 PageID.1079 Page 5 of 6




           3. Rule 26(a)(1)(A)(iii)

       Against Defendant Braithwaite, the Privacy Act violations have caused Plaintiff

 a wide array of damages, including:

       1. Significant increase in complexity, difficulty and cost of his legal defense. As

           a direct result of the Navy’s unlawful leaks of information, a leak investigation

           was commenced and then abused to spy on Plaintiff’s legal team, causing

           almost a month’s delay in his trial and significantly increased associated costs.

           These damages total over $250,000.

       2. Significant mental and emotional anguish, being subject to ridicule and

           humiliation, receiving death threats to him and his family, being forced into

           the national spotlight in a negative light and subject to a continuing barrage

           of biasedly negative publicity, and significant tarnishing of his reputation, lost

           speaking engagements and employment opportunities, the cost of therapy for

           Chief Gallagher’s daughter, time and expense of counseling for the entire

           family. These damages total over $2 million.

       Against Defendant Philipps, his false and defamatory statements have caused

 Plaintiff a wide array of damages, including:

    1. Significant mental and emotional anguish, being subject to ridicule and

       humiliation, receiving death threats to him and his family, being forced into the

       national spotlight in a negative light and subject to a continuing barrage of

       biasedly negative publicity, and significant tarnishing of his reputation, the
Case 3:20-cv-00993-JLS-BLM Document 59-2 Filed 04/12/21 PageID.1080 Page 6 of 6




       constant negative, hateful, and threatening posts on social media; and the torture

       of being retried in the media for crimes of which he was exonerated after a full

       disclosure of the facts in court, and which he was attempting to put behind him,

       lost speaking engagements and employment opportunities, the cost of therapy

       for Chief Gallagher’s daughter, time and expense of counseling for the entire

       family. These damages total over $2 million.

 Dated: October 13, 2020

                                         Respectfully submitted,



                                         MOLLY M. SHIRER, ESQ. (SBN 325978)
                                         Molly.shirer@parlatorelawgroup.com
                                         PARLATORE LAW GROUP, LLP
                                         2305 Historic Decatur Road, Suite 100
                                         San Diego, CA 92106
                                         (212) 603-9918


                                         TIMOTHY C. PARLATORE, ESQ.
                                         Pro Hac Vice
                                         NY Bar No. 4679429; NJ Bar No. 056852015
                                         Timothy.parlatore@parlatorelawgroup.com
                                         MARYAM N. HADDEN, ESQ.
                                         Pro Hac Vice
                                         NY Bar No. 2735488; NJ Bar No. 327662020
                                         Maryam.hadden@parlatorelawgroup.com
                                         PARLATORE LAW GROUP
                                         One World Trade Center, Suite 8500
                                         New York, NY 10007
                                         (212) 603-9918
                                         Attorneys for Plaintiff, Edward R. Gallagher
